                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-129-MOC-DCK

 RUBICON RESEARCH PRIVATE LIMITED,                        )
                                                          )
                Plaintiff,                                )
                                                          )
    v.                                                    )   ORDER
                                                          )
 KARTHA PHARMACEUTICALS INC., and                         )
 MANOJ BABU MAZHUVANCHERIL,                               )
                                                          )
                Defendants.                               )
                                                          )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by Ross R. Fulton, concerning Ann E. Querns, on

March 30, 2021. Ann E. Querns seeks to appear as counsel pro hac vice for Plaintiff. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED. Ann E. Querns is

hereby admitted pro hac vice to represent Plaintiff.


                                  Signed: April 1, 2021




         Case 3:21-cv-00129-MOC-DCK Document 9 Filed 04/01/21 Page 1 of 1
